Prospectus Supplement Filed pursuant to Rule 424(b)(5) (To Prospectus Dated February 8, 2017) File No. 333-215834 200,000 shares of Common Stock and We are offering to one investor 200,000 shares of our common stock, no par value per share, at a price of $0.55 per share in consideration for the cancellation of debt in the aggregate amount of $110,000. The 200,000 shares of common stock are being offered pursuant to this prospectus supplement and the accompanying base prospectus. Our common stock is listed on NYSE MKT under the symbol “DPW”. On July 28, 2017, the last reported sale price of our common stock on NYSE MKT was $0.59 per share. For purposes of General Instructions I.B.6 of Form S-3, the aggregate market value of our outstanding common stock held by non-affiliates was approximately $7,495,416 based on 13,205,910 shares of Common Stock outstanding, of which 2,795,610 shares were held by affiliates, and a per share price of $0.72 based on the closing sale price of our Common Stock on June 30, 2017. We have sold $1,967,250 of shares of our securities pursuant to General Instruction I.B.6 of Form S-3 during the prior 12 calendar month period that ends on, and includes, the date of this prospectus supplement. Investing in our securities involves a high degree of risk. Before making an investment decision, please read “Risk Factors” beginning on page S-4 of this prospectus supplement and any other risk factor included in our base prospectus and in the documents incorporated by reference into this prospectus supplement and base prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is July 28, 2017. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 THE OFFERING S-3 RISK FACTORS S-4 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS S-6 CAPITALIZATION S-7 USE OF PROCEEDS S-8 DILUTION S-8 MARKET FOR OUR COMMON STOCK S-9 DESCRIPTION OF SECURITIES S-9 PLAN OF DISTRIBUTION S-10 EXPENSES S-10 LEGAL MATTERS S-11 EXPERTS S-11 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE S-11 WHERE YOU CAN FIND ADDITIONAL INFORMATION S-12 PROSPECTUS ABOUT THIS PROSPECTUS 1 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 2 ABOUT THE COMPANY 3 RISK FACTORS 4 USE OF PROCEEDS 11 PLAN OF DISTRIBUTION 11 DESCRIPTION OF SECURITIES WE MAY OFFER 13 DESCRIPTION OF CAPITAL STOCK AND OUTSTANDING SECURITIES 14 DESCRIPTION OF WARRANTS 15 DESCRIPTION OF UNITS 17 LEGAL MATTERS 17 EXPERTS 17 WHERE YOU CAN FIND MORE INFORMATION 18 INCORPORATION OF DOCUMENTS BY REFERENCE 18 ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement is part of a registration statement that we filed with the Securities and Exchange Commission (“SEC”) utilizing a “shelf” registration process. Under this shelf registration statement process, we may from time to time offer to sell up to $5,000,000 shares of our common stock, warrants to purchase common stock, and units consisting of common stock and warrants or any combination of these securities in one or more transactions. We provide information to you about this offering of our common stock in two separate documents that are bound together: (1) this prospectus supplement, which describes the specific details regarding this offering of common stock; and (2) the accompanying base prospectus dated February 8, 2017, included in our registration statement on Form S-3 (SEC File No. 333-215834), which provides general information regarding our common stock, warrants to purchase common stock, and units consisting of common stock and warrants or any combination of these securities and other information some of which may not apply to this offering. If information in this prospectus supplement is inconsistent with the accompanying base prospectus, you should rely on this prospectus supplement. However, if any statement in one of these documents is inconsistent with a statement in another document having a later date, for example, a document incorporated by reference in this prospectus supplement, the statement in the document having the later date modifies or supersedes the earlier statement as our business, financial condition, results of operations and prospects may have changed since the earlier dates. You should read this prospectus supplement, together with the accompanying base prospectus, the documents incorporated by reference in this prospectus supplement and the base prospectus and any free writing prospectus that we have authorized for use in connection with this offering before making an investment decision. You should also read and consider the information in the documents referred to in the sections of this prospectus supplement and the accompanying base prospectus entitled “Where You Can Find Additional Information” and “Incorporation of Certain Information by Reference.” When we refer to this “prospectus,” we are referring to both this prospectus supplement and the base prospectus combined. You should rely only on the information contained or incorporated by reference in this prospectus supplement or in any free writing prospectus that we have authorized for use in connection with this offering. We have not authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell the securities covered by this prospectus supplement in any jurisdiction in which an offer or solicitation is not permitted or in which the person making the offer or solicitation is not qualified to do so or to anyone to whom it is unlawful to make an offer or solicitation. The information appearing in this prospectus supplement, the documents incorporated by reference in this prospectus supplement, and in any free writing prospectus that we have authorized for use in connection with this offering is accurate only as of its respective date, regardless of the time of delivery of the respective document or of any sale of securities covered by this prospectus. You should not assume that the information contained in or incorporated by reference in this prospectus supplement or in any free writing prospectus that we have authorized for use in connection with this offering, is accurate as of any date other than the respective dates thereof. In this prospectus supplement, “we,” “us,” “our,” “the company,” and “Digital Power” refer to Digital Power Corporation and its subsidiaries, unless the context otherwise requires. S-1 Digital Power Corporation We are a growth company seeking to increase our revenues through acquisitions. Our strategy reflects our management and Board’s current philosophy that occurred as a result of a change in control completed in September 2016. Our acquisition and development target strategy includes companies that have developed a “new way of doing business” in mature, well-developed industries experiencing changes due to new technology; companies that may become profitable or more profitable through efficiency and reduction of costs; companies that are related to our core business in the commercial and defense industries; and companies that will enhance our overall revenues. We were originally a solution-driven organization that designs, develops, manufactures and sells high-grade customized and flexible power system solutions for the in the medical, military, telecom and industrial markets. Although we intend to seek growth through acquisitions, we will continue to focus on high-grade and custom product designs for the commercial, medical and military/defense markets, where customers demand high density, high efficiency and ruggedized products to meet the harshest and/or military mission critical operating conditions. We also have operations located in Europe through our wholly-owned subsidiary, Digital Power Limited ("DPL"), Salisbury, England, which operates under the brand name of “Gresham Power Electronics” (“Gresham”). DPL designs, manufactures and sells power products and system solutions mainly for the European marketplace, including power conversion, power distribution equipment, DC/AC (Direct Current/Active Current) inverters and UPS (Uninterrupted Power Supply) products. Our European defense business is specialized in the field of naval power distribution products. We are a California corporation formed in 1969 and located in the heart of the Silicon Valley at 48430 Lakeview Blvd, Fremont, California 94538-3158. Our phone number is 510-657-2635 and our website address is www.digipwr.com. S-2 THE OFFERING Securities offered by us 200,000 shares of Common Stock Common Stock to be outstanding after this offering 13,405,910 shares(1) Placement Agent The Company has not engaged any placement agent in connection with the transaction. Use of Proceeds We will not receive any proceeds from the issuance of 200,000 shares of Common Stock in connection with the cancellation of debt in the aggregate amount of $110,000. See ‘‘Use of Proceeds’’ on pageS-8 of this prospectus supplement. Risk Factors Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page S-4 of this prospectus supplement for a discussion of factors you should consider carefully when making an investment decision. Common Stock NYSE MKT symbol DPW The number of Common Stock to be outstanding immediately after this offering as shown above is based on 13,205,910shares of common stock outstanding as of July 28, 2017, and assumes the sale of all shares of common stock being offered pursuant to this prospectus supplement. Unless otherwise indicated, the number of shares of Common Stock presented in this prospectus supplement excludes (i) 2,716,000 shares of Common Stock issuable upon exercise of stock options outstanding under our stock plans, at a weighted average exercise price of $0.79 per share; (ii) 2,812,630 shares of Common Stock available for future grant or issuance pursuant to our stock plans; (iii) 963,636 shares of Common Stock that may be issued upon the conversion of a convertible note at a conversion price of $0.55 per share; and (iv) 7,171,162 shares of Common Stock that may be issued upon the exercise of warrants at exercise prices ranging from $0.01 to $0.90 per share. Unless otherwise indicated, this prospectus supplement assumes the sale of the maximum number of shares of Common Stock offered hereunder. S-3 R ISK FACTORS Before you invest in our securities, you should become aware of various risks, including those describ ed below and beginning on page 4 of the accompanying base prospectus. You should carefully consider these risk factors, together with all of the other information included in this prospectus supplement and the accompanying base prospectus, including the documents incorporated by reference in this prospectus supplement and the accompanying base prospectus, before you decide whether to purchase the securities. The risks set forth below may not be exhaustive. Our business, operating results, financial performance, and share price may be materially adversely affected by a number of factors, including but not limited to the following risk factors, any one of which could cause actual results to vary materially from anticipated results or from those expressed in any forward-looking statements. You should also consider the additional information set forth in our SEC reports on Forms 10-K, 10-Q and 8-K and in the other documents considered a part of this prospectus supplement. See “Where You Can Find More Information.” Risks Factors We generated operating and net losses for the years ended December 31, 2016 and 2015 and quarter ended March 31, 2017 . We have historically experienced operating and net losses, and anticipate continuing to experience such losses in the future. For the years ended December 31, 2016 and 2015, we had an operating loss of approximately $1,219,000 and $1,003,000 and net losses of approximately $1,122,000 and $1,096,000, respectively. For the quarterly period ended March 31, 2017, we had a operating loss of $787,000 and a net loss of 994,000. Although we have actively taken steps to increase our revenue and reduce manufacturing and operating costs, we anticipate incurring operating and net losses in the future until we increase revenues. Our Growth Strategy Is Risky. Our growth strategy through acquisitions is risky. Some of the companies that we have identified to acquire or make a significant investment in may not have a developed business or are experiencing inefficiencies and incurring losses. Therefore, we may lose our investment in the event that these companies’ businesses do not develop as planned or that we are unable to achieve the cost efficiencies or reduction of losses as anticipated. Further, in order to implement our growth plan, we have hired additional staff and consultants to review potential investments and implement our plan. As a result, we have substantially increased our infrastructure and costs. If we fail to quickly find new companies that provide revenue to offset our costs, we will continue to experience losses. No assurance can be given that our product development and investments will produce sufficient revenues to offset these increases in expenditures. If we do not satisfy the NYSE requirements for continued listing our common stock could be delisted from NYSE. The listing of our common stock on the NYSE MKT is contingent on our compliance with the NYSE MKT's conditions for continued listing. On December 18, 2015, we were notified by the NYSE MKT that we were no longer in compliance with the NYSE MKT continued listing standards because our last reported stockholders' equity was below continued listing standards. The NYSE MKT requires that a listed company's stockholders' equity be $4.0 million or more if it has reported losses from continuing operations and/or net losses in three of its four most recent fiscal years. The NYSE MKT has indicated that we may be required to attain stockholders’ equity of $6.0 million or more if we experience a loss for the year ended December 31, 2016. Following submission of our compliance plan demonstrating how we intend to regain compliance with the continued listing standards, we were notified on March 9, 2016 that the NYSE MKT granted us a listing extension on the basis of our plan until June 19, 2017. We are subject to periodic review by NYSE MKT staff during the extension period. Failure to make progress consistent with the plan or to regain compliance with the continued listing standards by the end of the extension period could result in our common stock being delisted from the NYSE MKT. S-4 On April 27, 2017, the Company received notice from the NYSE MKT notifying us that due to our most recent loss for the year ended December 31, 2016, we must meet the $6 million or more in shareholders’ equity listing standard set forth under Section 1003(a)(iii) of the Exchange Company Guide because we reported losses from continuing operations and/or net losses in five of its most recent fiscal years ended December 31, 2016. On June 19, 2017, the Company announced that its pro forma Stockholders’ Equity as of June 19, 2017, was approximately $6,409,000, and on June 21, 2017, the Company announced that the NYSE MKT has notified the Company that it has regained compliance with the NYSE MKT continued listing standards. In light of our losses, there is no assurance that we will be able to continue to meet the NYSE MKT continued listing standard. Failure to meet the continued listing standards may result in the trading of our common stock to be suspended by the NYSE MKT and we may be delisted by the NYSE MKT. In the event our common stock is no longer listed for trading on the NYSE MKT, our trading volume and share price may decrease and we may experience further difficulties in raising capital which could materially affect our operations and financial results. We Will Need to Raise Additional Capital to Increase our Stockholders’ Equity and to Fund our Operations in Furtherance of Our Business Plan. We will need to quickly raise additional capital in order to increase our stockholders’ equity in order to meet the NYSE MKT continued listing standards and to fund our operations in furtherance of our business plan. The proposed financing may include shares of common stock, shares of preferred stock, warrants to purchase shares of common stock or preferred stock, debt securities, units consisting of the forgoing securities, equity investments from strategic development partners or some combination of each. Any additional equity financings may be financially dilutive to, and will be dilutive from an ownership perspective to our stockholders, and such dilution may be significant based upon the size of such financing. Additionally, we cannot assure that such funding will be available on a timely basis, in needed quantities, or on terms favorable to us, if at all. A Principal Stockholder Has Significant Influence Over Us. Per its filings with the SEC, Philou Ventures own approximately 32.6% of our current outstanding common stock. As a result, they will be able to exert a significant degree of influence over our management and affairs and over matters requiring stockholder approval, including the election of directors, any merger, consolidation or sale of all or substantially all of the combined company’s assets, and any other significant corporate transaction. Their interests may not always coincide with those of our other stockholders. A Principal Stockholder Has Certain Rights to Maintain Its Ownership Interest in Us In connection with entering into a Series B Preferred Stock purchase agreement with Philou Ventures, we granted the right to Philou Ventures to participate in future offering under substantially the same term of such offerings in order to allow Philou Ventures to maintain its ownership interest. If exercised by Philou Ventures, this contractual right granted to it has the effect of allowing Philou Ventures to maintain its interest in us and dilute existing shareholders’ ownership interests. Our Success Is Dependent On Key Management Our success depends substantially on the performance of certain key officers and personnel, in particular their ability to identify, acquire and operate new businesses and opportunities. The loss of services of Messrs. Ault or Kohn could have a material adverse effect on our business, results of operations, financial condition and prospects. We have not obtained key person insurance for these individuals. We Have Pledged All Of Our Assets. We have entered into a 12% Secured Convertible Note with a face value of $530,000 due October 20, 2019, that is secured by all of our assets. The 12% Secured Convertible Note includes standard events of default. If we default under the 12% Secured Convertible Note, the holder may accelerate the due date of our repayment obligation. At such time, we may not have enough available cash to repay the 12% Secured Convertible Note and the holder could take control of and sell our pledged assets. An event of default could significantly harm our financial condition, operating results, business, and prospects and cause the price of our common stock to decline. S-5 You may experience an immediate and substantial dilution in the offering price of the common stock you purchased in the offering. The offering price per share in this offering will exceed the pro forma net tangible book value per share of our outstanding Common Stock prior to this offering. Assuming that an aggregate of 200,000 shares of Common Stock are sold at a price of $0.55 per share to cancel debt in the aggregate amount of $110,000 and after deducting estimated aggregate offering of $10,000 expenses payable by us, you will experience immediate dilution of $0.26 per share, representing the difference between the offering price of $0.55 per share and our as adjusted pro forma net tangible book value per share of $0.29 as of March 31, 2017 after giving effect to this offering at the assumed offering price and based on the number of shares outstanding as of July 28, 2017. The exercise of outstanding stock options and other convertible securities may result in further dilution of your investment. See the section below entitled “Dilution” for a more detailed illustration of the dilution you would incur if you participate in this offering. Sales of a significant number of shares of Common Stock in the public markets, or the perception that such sales could occur, could depress the m arket price of our common stock . Sales of a substantial number of shares of Common Stock in the public markets could depress the market price of our Common Stock and impair our ability to raise capital through the sale of additional equity securities. We cannot predict the effect that future sales of our Common Stock would have on the market price of our Common Stock. We do not intend to pay any cash dividends in the foreseeable future and, therefore, any return on you r investment in our common stock must come from increases in the fair market value and tr ading price of our common stock . We do not intend to pay any cash dividends in the foreseeable future and, therefore, any return on your investment in our Common Stock must come from increases in the fair market value and trading price of our common stock. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement and the documents we have filed with the SEC that are incorporated by reference into this prospectus supplement contains forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. Forward-looking statements reflect our current view about future plans, intentions or expectations. These forward-looking statements may be included herein or incorporated by reference in this prospectus supplement and include, in particular, statements about our plans, strategies and prospects and may be identified by terminology such as “may,” “will,” “should,” “expect,” “scheduled,” “plan,” “intend,” “anticipate,” “believe,” “estimate,” “aim,” “potential,” or “continue” or the negative of those terms or other comparable terminology. These forward-looking statements are subject to risks, uncertainties and assumptions about us. Although we believe that our plans, intentions and expectations are reasonable, we may not achieve our plans, intentions or expectations. Important factors that could cause actual results to differ materially from the forward-looking statements we make in this prospectus supplement are set forth in this prospectus supplement under the caption “Risk Factors”, and in the reports we have filed or will file with the SEC and which are incorporated by reference herein, including statements under the caption “Risk Factors” and “Forward-Looking Statements” in such reports. All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements in this prospectus supplement under the caption “Risk Factors”, and in the reports we have filed or will file with the SEC and which are incorporated by reference herein, including statements under the caption “Risk Factors” and “Forward-Looking Statements” in such reports, in which we have disclosed the material risks related to our business. These forward-looking statements involve risks and uncertainties, and the cautionary statements identify important factors that could cause actual results to differ materially from those predicted in any forward-looking statements. We undertake no obligation to update any of the forward-looking statements after the date of this prospectus supplement to conform those statements to reflect the occurrence of unanticipated events, except as required by applicable law. You should read this prospectus supplement and the documents incorporated by reference completely and with the understanding that our actual future results, levels of activity, performance and achievements may be materially different from what we expect. We qualify all of our forward-looking statements by these cautionary statements. S-6 CAPITALIZATION The table below set forth our capitalization and indebtedness as of March 31, 2017. ● on an actual basis; ● on an as adjusted basis reflecting the sale of 200,000 shares of Common Stock at $0.55 per share in consideration for the cancellation of debt of $110,000 before expenses, pursuant to the terms of this offering. Actual As Adjusted to reflect cash proceeds and cancellation of debt from this offering Stockholders’ Equity Preferred Stock-1,000,000 authorized; 25,000 issued and outstanding in the following designated issues: Series A Redeemable Convertible Preferred Stock, no par value - 500,000 shares authorized; nil shares issued and outstanding at March 31, 2017 Series B Redeemable Convertible Preferred Stock, $10 stated par value - 500,000 shares authorized; 25,000 shares issued and outstanding at March 31, 2017 (Liquidation preference of $250,000 at March 31, 2017) Preferred shares, no par value - 1,000,000 shares authorized; 0 shares issued and outstanding at March 31, 2017. - - Common Stock, no par value - 30,000,000 shares authorized; 13,205,910 and 13,405,910 shares pro forma outstanding as of March 31, 2017, and pro forma outstanding after giving effect of offering Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity $ $ Based on 13,205,910 shares outstanding on July 28, 2017 and 200,000 shares of common stock are sold at a per share price of $0.55 per share in exchange for cancellation of debt in the amount of $110,000 before expenses of $10,000. S-7 USE OF PROCEEDS We will not receive any proceeds from the issuance of 200,000 our shares of Common Stock since they will be issued for the cancellation of debt in the aggregate amount of $110,000. The debt in the aggregate amount of $110,000 was incurred in April from one lender, the proceeds of which were used for our working capital. DILUTION If you invest in our Common Stock, your interest in the Common Stock may be diluted to the extent of the difference between the price you pay for each share of Common Stock and the net tangible book value per share of our common stock immediately after this offering. Our net tangible book value as of March 31, 2017, was approximately $3,785,000, or $0.29 per share based on the number of shares of our common stock outstanding as of July 28, 2017. Net tangible book value per share as of March 31, 2017 is equal to our total tangible assets minus total liabilities, all divided by the number of shares of common stock outstanding as of July 28,2017. This represents an immediate dilution of approximately $0.26 per share to the investors in this offering. The following table illustrates this calculation on a per share basis. Offering price per share $ Pro forma net tangible book value per share as of March 31, 2017 $ Increase in pro forma net tangible book value per share attributable to this offering As adjusted pro forma net tangible book value per share after this offering Dilution per share to new investors purchasing shares in this offering $ The table above assumes for illustrative purposes that an aggregate of 200,000 shares of Common Stock are sold at a price of $0.55 per share for the cancellation of debt in the aggregate amount of $110,000 less expenses of $10,000. This information is supplied for illustrative purposes only. The information above is based on shares of Common Stock outstanding as of March 31, 2017, and assumes the sale of all shares being offered pursuant to this prospectus supplement. Unless otherwise indicated, the number of shares of Common Stock presented in this prospectus supplement excludes (i) 2,716,000 shares of Common Stock issuable upon exercise of stock options outstanding under our stock plans, at a weighted average exercise price of $0.79 per share; (ii) 2,812,630 shares of Common Stock available for future grant or issuance pursuant to our stock plans; (iii) 963,636 shares of Common Stock that may be issued upon the conversion of a convertible note at a conversion price of $0.55 per share; and (iv) 7,171,162 shares of Common Stock that may be issued upon the exercise of warrants at exercise prices ranging from $0.01 to $0.90 per share. S-8 MARKET FOR OUR COMMON SHARES Our common stock is listed on the NYSE MKT under the symbol DPW. The following sets forth the high and low prices on the NYSE MKT for the past full three months through July 28, 2017 and for each quarter for the past two fiscal years. NYSE-MKT (United States Dollars) High Low July 1, 2017 through July 28, 2017 $ $ April 1, 2017 through June 30, 2017 $ $ January 1, 2017 through March 31, 2017 $ $ For 2016 December 31, 2016 $ $ September 30, 2016 $ $ June 30, 2016 $ $ March 31, 2016 $ $ For 2015 December 31, 2015 $ $ September 30, 2015 $ $ June 30, 2015 $ $ March 31, 2015 $ $ DESCRIPTION OF SECURITIES In this offering, we are offering 200,000 shares of our Common Stock. Common Stock A description of the Common Stock we are offering pursuant to this prospectus supplement is set forth under the heading “Description of Capital Stock,” starting on page 14 of the accompanying base prospectus. As of July 28, 2017, we had 13,205,910 shares of Common Stock outstanding. S-9 PLAN OF DISTRIBUTION We have entered into subscription agreement directly with the investor in connection with this offering. Our obligation to issue and sell the shares of Common Stock to the investor is subject to the conditions set forth in the subscription agreement, which may be waived by us in our discretion. An investor’s obligation to purchase the common stock is subject to conditions set forth in the subscription agreement. We currently anticipate that the closing of the sale of the shares of Common Stock will occur on or about August 1, 2017. On such closing date, the following will occur: ● we will cancela promissory note issued by the Company in the aggregate amount of $110,000; and ● we will deliver 200,000 shares of Common Stock sold on such closing date. The Company will not incur any placement agent or underwriting fees in connection with the transaction. Our Common Stock is listed on the NYSE MKT under the symbol “DPW”. The transfer agent and registrar for our CommonStock is Computershare Trust Company, located at 250 Royall Street Canton, MA 02021, phone (800) 962-4284. EXPENSES We estimate that the total expenses of this offering payable by us will be approximately $10,000. S-10 LEGAL MATTERS Certain legal matters in connection with theCommon Stockoffered hereby will be passed upon for us by Weintraub Tobin Chediak Coleman Grodin Law Corporation, San Francisco, California. EXPERTS The consolidated financial statements as of December 31, 2016, and for the year ended December 31, 2016 incorporated by reference in this prospectus have been so incorporated in reliance on the report Marcum, LLP, an independent registered public accounting firm, incorporated herein by reference, given on the authority of said firm as experts in auditing and accounting. The consolidated financial statements as of December 31, 2015, and for the year ended December 31, 2015 incorporated by reference in this prospectus have been so incorporated in reliance on the report of Kost Forer Gabbay & Kasierer, a Member of Ernst & Young Global, an independent registered public accounting firm, incorporated herein by reference, given on the authority of said firm as experts in auditing and accounting. INCORPORATION OF CERTAIN INFORMATION BY REFERENCE We have filed a registration statement on Form S-3 with the Securities and Exchange Commission under the Securities Act. This prospectus is part of the registration statement but the registration statement includes and incorporates by reference additional information and exhibits. The Securities and Exchange Commission permits us to “incorporate by reference” the information contained in documents we file with the Securities and Exchange Commission, which means that we can disclose important information to you by referring you to those documents rather than by including them in this prospectus. Information that is incorporated by reference is considered to be part of this prospectus and you should read it with the same care that you read this prospectus. Information that we file later with the Securities and Exchange Commission will automatically update and supersede the information that is either contained, or incorporated by reference, in this prospectus, and will be considered to be a part of this prospectus from the date those documents are filed. We have filed with the Securities and Exchange Commission, and incorporate by reference in this prospectus: ● Our Annual Report on Form 10-K for the period ended December 31, 2016; ● Quarterly Report on Form 10-Q for the quarter ended March 31, 2017 filed with the SEC; ● Current Reports on Form 8-K filed with the SEC on January 5, 2017, January 20, 2017, February 16, 2017, February 22, 2017, February 27, 2017, March 9, 2017, March 21, 2017, March 28, 2017, May 5, 2017, May 5, 2017, May 31, 2017, June 5, 2017, June 8, 2017, June 19, 2017, June 21, 2017, July 12, 2017 and July 17, 2017. ● The description of our common stock contained in Form 8-A. We also incorporate by reference all additional documents that we file with the Securities and Exchange Commission under the terms of Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act that are made after the initial filing date of the registration statement of which this prospectus is a part until the offering of the particular securities covered by a prospectus supplement or term sheet has been completed. We are not, however, incorporating, in each case, any documents or information that we are deemed to furnish and not file in accordance with Securities and Exchange Commission rules. We will provide you, without charge upon written or oral request, a copy of any and all of the information that has been incorporated by reference in this prospectus and that has not been delivered with this prospectus. Requests should be directed to Digital Power Corporation., 48430 Lakeview Blvd., Fremont, California, 94538-3158; Tel.: (510) 657-2635; Attention: Amos Kohn, President and Chief Executive Officer. S-11 WHERE YOU CAN FIND ADDITIONAL INFORMATION We have filed with the SEC a registration statement on Form S-3 under the Securities Act, with respect to the securities covered by this prospectus. This prospectus and any prospectus supplement which form a part of the registration statement, does not contain all of the information set forth in the registration statement or the exhibits and schedules filed therewith. For further information with respect to us and the securities covered by this prospectus, please see the registration statement and the exhibits filed with the registration statement. Any statements made in this prospectus or any prospectus supplement concerning legal documents are not necessarily complete and you should read the documents that are filed as exhibits to the registration statement or otherwise filed with the SEC for a more complete understanding of the document or matter. A copy of the registration statement and the exhibits filed with the registration statement may be inspected without charge at the Public Reference Room maintained by the SEC, located at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the Public Reference Room. The SEC also maintains an Internet website that contains reports, proxy and information statements and other information regarding registrants that file electronically with the SEC. The address of the website is http://www.sec.gov . We file annual, quarterly and current reports, proxy statements and other information with the SEC. You may read, without charge, and copy the documents we file at the SEC’s public reference room in Washington, D.C. at treet, N.E., Washington, D.C. 20549. You can request copies of these documents by writing to the SEC and paying a fee for the copying cost. Please call the SEC at 1-800-SEC-0330 for further information on the public reference rooms. Our SEC filings are also available to the public at no cost from the SEC’s website at http://www.sec.gov . S-12 PROSPECTUS $ Common Stock Warrants Units From time to time, we may offer up to $5,000,000.00 of our common stock, warrants to purchase common stock, and/or units consisting of common stock, and warrants or any combination of these securities, in one or more transactions. We will provide specific terms of these offerings and securities in one or more supplements to this prospectus. We may also authorize one or more free writing prospectuses to be provided to you in connection with these offerings. The prospectus supplement, and any documents incorporated by reference, may also add, update or change information contained in this prospectus. You should read this prospectus, the applicable prospectus supplement, any documents incorporated by reference and any related free writing prospectus carefully before buying any of the securities being offered. We may offer and sell these securities to or through one or more underwriters, dealers and agents, or directly to purchasers, on a continuous or delayed basis. Our common stock is listed on the NYSE MKT under the symbol “DPW.” The applicable prospectus supplement will contain information, where applicable, as to any other listing, if any, of the securities covered by the applicable prospectus supplement. The aggregate market value of our outstanding common stock held by non-affiliates was approximately $3,192,298 based on 7,677,637 shares of outstanding common stock, of which 2,766,409 shares are held by affiliates, and a price of $0.65 per share, which was the last reported sale price of our common stock as quoted on NYSE MKT on February 8, 2017. We have not offered any securities pursuant to General Instruction I.B.6 of Form S-3 during the prior 12 calendar month period that ends on, and includes, the date of this prospectus. INVESTING IN OUR SECURITIES INVOLVES RISKS. YOU SHOULD REVIEW CAREFULLY THE RISKS AND UNCERTAINTIES DESCRIBED UNDER THE HEADING “RISK FACTORS” CONTAINED IN THE APPLICABLE PROSPECTUS SUPPLEMENT AND ANY RELATED FREE WRITING PROSPECTUS, AND UNDER SIMILAR HEADINGS IN THE OTHER DOCUMENTS THAT ARE INCORPORATED BY REFERENCE INTO THIS PROSPECTUS. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is February 8, 2017. TABLE OF CONTENTS About This Prospectus 1 Disclosure Regarding Forward-Looking Statements 2 About The Company 3 Risk Factors 4 Use of Proceeds 11 Plan of Distribution 11 Description of Securities We May Offer 13 Description of Capital Stock and Outstanding Securities 14 Description of Warrants 15 Description of Units 17 Legal Matters 17 Experts 17 Where You Can Find More Information 18 Incorporation of Documents By Reference 18 i ABOUT THIS PROSPECTUS This prospectus is part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission (the “SEC” or the “Commission”) using a “shelf” registration or continuous offering process. You should read this prospectus and the information and documents incorporated by reference carefully. Such documents contain important information you should consider when making your investment decision. See “Where You Can Find More Information” and “Incorporation of Documents by Reference” in this prospectus. This prospectus may be supplemented from time to time to add, to update or change information in this prospectus. Any statement contained in this prospectus will be deemed to be modified or superseded for purposes of this prospectus to the extent that a statement contained in such prospectus supplement modifies or supersedes such statement. Any statement so modified will be deemed to constitute a part of this prospectus only as so modified, and any statement so superseded will be deemed not to constitute a part of this prospectus. You should rely only on the information contained or incorporated by reference in this prospectus, any applicable prospectus supplement or any related free writing prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus, any applicable prospectus supplement or any related free writing prospectus. This prospectus is not an offer to sell securities, and it is not soliciting an offer to buy securities, in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus or any prospectus supplement, as well as information we have filed with the SEC that is incorporated by reference, is accurate as of the date on the front of those documents only, regardless of the time of delivery of this prospectus or any applicable prospectus supplement, or any sale of a security. Our business, financial condition, results of operations and prospects may have changed since those dates. This prospectus contains summaries of certain provisions contained in some of the documents described herein, but reference is made to the actual documents for complete information. All of the summaries are qualified in their entirety by the actual documents. Copies of some of the documents referred to herein have been filed, will be filed or will be incorporated by reference as exhibits to the registration statement of which this prospectus is a part, and you may obtain copies of those documents as described below under “Where You Can Find More Information.” Unless otherwise stated or the context requires otherwise, references to “Digital Power”, the “Company,” “we,” “us” or “our” are to Digital Power Corporation, and its wholly-owned subsidiary. 1 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and the documents incorporated by reference in it contain forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 (“Securities Act”) and the Securities Exchange Act of 1934 (“Exchange Act”). All statements other than statements of historical facts are statements that could be deemed forward-looking statements. These statements are based on our expectations, beliefs, forecasts, intentions and future strategies and are signified by the words "expects," "anticipates," "intends," "believes" or similar language. In addition, any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business and other characterizations of future events or circumstances are forward-looking statements. These forward-looking statements are only predictions and are subject to risks, uncertainties, and assumptions that are difficult to predict, including those identified above, under “Risk Factors” and elsewhere in this report. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. All forward-looking statements included in this prospectus are based on information available to us on the date of this report and speak only as of the date hereof. The Company disclaims any current intention to update its “forward looking statements,” and the estimates and assumptions within them, at any time or for any reason. In particular, the following factors, among others, could cause actual results to differ materially from those described in the “forward looking statements”: (a) the possibility of operating and net losses in the future; (b) dependency on Advice Electronics Ltd to design and manufacture products; (c) dependency on our ability, and the ability of our contract manufacturers, to timely procure electronic components; (d) the potential ineffectiveness of the Company’s strategic focus on power supply solution competencies; (e) dependency on developer partners for the development of some of our custom design products; (f) dependency on sales of our legacy products for a meaningful portion of our revenues; (g) the possible failure of the Company’s custom product development efforts to result in products which meet customers’ needs or such customers’ failure to accept such new products; (h) the ability of the Company to attract, retain and motivate key personnel; (i) dependence on a few major customers; (j) dependence on the electronic equipment industry; (k) reliance on third party subcontract manufacturers to manufacture certain aspects of the products sold by the Company; (l) reduced profitability as a result of increased competition, price erosion and product obsolescence within the industry; (m) the ability of the Company to establish, maintain and expand its OEM relationships and other distribution channels; (n) the inability of the Company to procure necessary key components for its products, or the purchase of excess or the wrong inventory; (o) variations in operating results from quarter to quarter; (p) dependence on international sales and the impact of certain governmental regulatory restrictions on such international sales and operations; and other risk factors included in the Company’s most recent filings with the Securities and Exchange Commission, including, but not limited to, the Company’s Forms 10-K, 10-Q and 8-K. All filings are also available on the Company’s website at www.digipwr.com. 2 ABOUT THE COMPANY Company Overview We are a solution-driven organization that designs, develops, manufactures and sells high-grade customized and flexible power system solutions for the most demanding applications in the medical, military, telecom and industrial markets. We are highly focused on high-grade and custom product designs for the commercial, medical and military/defense markets, where customers demand high density, high efficiency and ruggedized products to meet the harshest and/or military mission critical operating conditions. We are a California corporation originally formed in 1969, and our common stock is listed with and trades on the NYSE MKT under the symbol “DPW”. Our corporate headquarters are located in Fremont, CA, the heart of the Silicon Valley. We have a wholly-owned UK-based subsidiary, Digital Power Limited ("DPL"), located in Salisbury, England, which operates under the brand name of “Gresham Power Electronics” (“Gresham”). DPL designs, manufactures and sells power products and system solutions mainly for the European marketplace, including power conversion, power distribution equipment, DC/AC (Direct Current/Active Current) inverters and UPS (Uninterrupted Power Supply) products. Our European defense business is specialized in the field of naval power distribution products. We believe that we are one of the first companies in the power solutions industry to introduce a product strategy based on the premise that products developed with an extremely flexible architecture enable rapid modifications to meet unique customer requirements for non-standard output voltages. The development and implementation of this strategy has resulted in broad acceptance in the telecom/industrial, and increasingly in the medical market segments for our new line of high density and high efficiency power products. These products set an industry standard for providing high-power output in package sizes that are among the smallest available for such commercial products. We market and sell our products to many diverse market segments, including the telecom, industrial, medical and military/defense industries. Our products serve a global market, with an emphasis on North America and Europe. We offer a broad product variety, including a full custom product design, standard and modified-standard products. Our unique high-speed switching power rectifiers includes but are not limited to custom power products, front-end, open-frame, enclosed, Compact PCI, MicroTCA, PoE (Power over Ethernet) and other product solutions, providing power output from 50 to 24,000 watts. In an effort to provide short lead-times, high quality products and competitive pricing to support our markets, we have entered into production agreements with several contract manufacturers located in Asia, primarily in China. These agreements allow us to better control production costs and ensure high quality products deliverable in a timely manner to meet market demand. We intend to remain an innovative leader in the development of cutting-edge custom power solutions and feature rich products to meet any customer needs and requirements, rugged power systems to meet harsh and extreme operation environmental requirements, and high performance, high efficiency, high-density and modular power systems. We are currently focused on developing even more high-grade custom power system solutions for numerous customers in a broadly diversified range of markets and challenging environments. Each product development is based on best of class performance criteria, including unique, advanced feature sets and a special layout to meet our customers’ unique operating conditions where efficiency, size and time to market are key to their success. Our corporate name is Digital Power Corporation for both legal and commercial purposes. We are located at 48430 Lakeview Blvd., Fremont, California, 94538-3158 (telephone number (510) 657-2635). Our website address is www.digipwr.com. The information on our website does not constitute part of this prospectus. 3 RISK FACTORS An investment in our securities is speculative and involves a high degree of risk. Our business, financial condition or results of operations could be adversely affected by any of these risks. You should carefully consider the following factors as well as the other information contained in this prospectus, in any supplement to this prospectus and in the other reports that we file with the SEC and that we incorporate by reference into this prospectus, before deciding to invest in our securities. The risks and uncertainties we have described are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our operations. Past financial performance may not be a reliable indicator of future performance, and historical trends should not be used to anticipate results or trends in future periods. If any of these risks actually occurs, our business, business prospects, financial condition or results of operations could be seriously harmed. This could cause the trading price of our shares of common stock to decline, resulting in a loss of all or part of your investment. Please also read carefully the section below entitled “Forward-Looking Statements.” We generated an operating and net loss during the nine months ended September 30, 2016 and for the year ended December 31, . W e have historically experienced operating and net losses, and we may experience such losses in the future. For the nine months ended September 30, 2016, we had an operating loss of $272,000 and a net loss of $165,000 and for the year ended December 31, 2015, we had an operating loss of $1,003,000 and a net loss of $1,096,000. Although we have actively taken steps to increase our revenue and reduce manufacturing and operating costs, we anticipate incurring operating and net losses in the future unless we increase revenues by selling current and custom design products and continue seeking manufacturing cost reductions through contract manufacturers. If we do not satisfy the NYSE requirements for continued listing or are unable to fulfil our compliance plan, our common stock could be delisted from NYSE. The listing of our common stock on the NYSE MKT is contingent on our compliance with the NYSE MKT's conditions for continued listing. On December 18, 2015, we were notified by the NYSE MKT that we were no longer in compliance with the NYSE MKT continued listing standards because our last reported stockholders' equity was below continued listing standards. The NYSE MKT requires that a listed company's stockholders' equity be $4.0 million or more if it has reported losses from continuing operations and/or net losses in three of its four most recent fiscal years. The NYSE MKT has indicated that we may be required to attain stockholders’ equity of $6.0 million or more if we experience a loss for the year ended December 31, 2016. Following submission of our compliance plan demonstrating how we intend to regain compliance with the continued listing standards, we were notified on March 9, 2016 that the NYSE MKT granted us a listing extension on the basis of our plan until June 19, 2017. We are subject to periodic review by NYSE MKT staff during the extension period. Failure to make progress consistent with the plan or to regain compliance with the continued listing standards by the end of the extension period could result in our common stock being delisted from the NYSE MKT. There is no assurance that we will be able to regain compliance with the abovementioned standard or any other applicable NYSE MKT continued listing standard. Upon such an occurrence, trading of our common stock will be suspended by the NYSE MKT and we may be delisted by the NYSE MKT. In the event our common stock is no longer listed for trading on the NYSE MKT, our trading volume and share price may decrease and we may experience further difficulties in raising capital which could materially affect our operations and financial results. We Will Need to Raise Additional Capital to Increase our Stockholders’ Equity and to Fund our Operations in Furtherance of Our Business Plan. We will need to quickly raise additional capital in order to increase our stockholders’ equity in order to meet the NYSE MKT continued listing standards and to fund our operations in furtherance of our business plan. The proposed financing may include shares of common stock, shares of preferred stock, warrants to purchase shares of common stock or preferred stock, debt securities, units consisting of the forgoing securities, equity investments from strategic development partners or some combination of each. Any additional equity financings may be financially dilutive to, and will be dilutive from an ownership perspective to our stockholders, and such dilution may be significant based upon the size of such financing. Additionally, we cannot assure that such funding will be available on a timely basis, in needed quantities, or on terms favorable to us, if at all. 4 A Principal Stockholder Ha s Significant Influence Over Us. Per its filings with the SEC, Philou Ventures, LLC own approximately 40.09% of our current outstanding common stock. As a result, they will be able to exert a significant degree of influence over our management and affairs and over matters requiring stockholder approval, including the election of directors, any merger, consolidation or sale of all or substantially all of the combined company’s assets, and any other significant corporate transaction. Their interests may not always coincide with those of our other stockholders. The Resale of the Shares and Warrant Shares, Assuming Their Exercise, by the Selling Stockholder s May Adversely A ffect the Price for our Common Stock. We have contractually agreed to register shares of common stock, and common stock underlying outstanding warrants and convertible debt on two other registration statements. Our shares of common stock are thinly traded. Therefore, the resale of a large number of shares of common stock and common stock underlying warrants and convertible debt by the selling stockholders may adversely affect the market price of our common stock. We depend on Advice Electronics Ltd. (
